DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,406,424 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, 14 – 15, 21, 25 – 30, 36, 41, 44, 52, 59, and 65 – 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 – 22, and 25 – 45 of U.S. Patent No. 10,406,424. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to all that is recited in the patented claims; in other words, the patented claims fully encompass the present claims and therefore anticipate the present claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 74 – 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labonte et al. (US 2006/0108751).
Labonte et al. disclose a blade holder for an ice skate, the ice skate comprising a skate boot for receiving a foot of a skater, the blade holder comprising: a blade-retaining base (13) to retain a blade, the blade-retaining base comprising a first polymeric material (acrylic, clear polymer or polycarbonate; see paragraph [0027]); and a support (38, 40) extending upwardly from the blade-retaining base to interconnect the blade holder and the skate boot, such the blade holder is below the skate boot; the support comprising a second polymeric material different from the first material (polyethylene, polystyrene, polyurethane, polypropylene, polycarbonate, carbon, fiberglass, titanium, aluminum, Kevlar, paper, cardboard, a composite material, or polyurethane foam; see paragraphs [0032] and [0034]); wherein the first polymeric material and the second polymeric material are disposed to be located below the boot and are interconnected by molding  of at least one of the first polymeric material and the second polymeric material (note that said materials are interconnected by the shape in which they are molded) such that a given one of the first polymeric material and the second polymeric material defines a hollow interlocking space occupied by the other one of the first polymeric material and the second polymeric material so as to mechanically interlock the materials.
Labonte et al. disclose a first material which is non-composite, and a second, composite material which may be stiffer than the first material (note the list of materials recited above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labonte et al. (US 2006/0108751) alone.
	Labonte et al. meet all the limitations of the claimed invention, but do not disclose the claimed ratio of weight to length. However, it has been held that, where the only difference between the claimed device and the prior art device is a recitation of the dimensions of the claimed device, and the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Note that Labonte et al. are expressly concerned with the reduction of weight of the blade holder (see paragraph [0023]); therefore, in light of the teachings of Labonte et al., one of ordinary skill in the art would have been motivated to limit the ratio of the weight of the blade holder over the length of the blade holder. Applicant has not provided any arguments or evidence that limiting the ratio to the claimed value produces an unexpected result.
Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. As noted above, the terminal disclaimer has not been accepted. As to the rejections under 35 U.S.C. 102, applicant argues that Labonte does not disclose “mechanical interlocking” between the first and second polymeric materials. Applicant agues that the “removable inserts” and “respective cavities” cannot be considered mechanically interlocked. However, the term “mechanically interlocked” does not imply a permanent connection, and therefore the removability of the inserts of Labonte does not preclude said inserts from being considered mechanically interlocked. The cavities constrain motion of the inserts in every direction but one, and therefore would be considered to be mechanically interlocked1 by one of ordinary skill in the art. Note Labonte also envisions embodiments in which the materials are not removable or separable (see paragraphs [0032] – [0034]). 
It is also noted that it is unclear what structure or function the claim term “mechanically” is meant to convey that would not be inherent to the skate of Labonte. The term is interpreted broadly as “produced by a machine or tool; of or relating to manual operations”.2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Interlock.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/interlock. Accessed 19 May. 2022.
        2 “Mechanical.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/mechanical. Accessed 19 May. 2022.